DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to Applicant’s submission filed on 05/28/2020. Claims 1-15 are pending in the application. As such, Claims 1-15 have been examined.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10/27/2020 and 11/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 24 is objected to because of the following informalities:  “.” At the end of Line 5. Period in the middle of a sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “airing” in claim 19 renders the claim indefinite. The term “airing” is not defined by the claim, the specification does not define the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Because it is not clear what is meant by “ without airing the paired token sequences”, the claim will be interpreted according to Paragraph [0079] of the specification, where the augmented document-level machine translation model is trained using structured data input and token sequence output.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 13, 15-20, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kale et al. “Machine Translation Pre-training for Data-to-Text .

Regarding Claim 1:
A method of training a natural language generation (NLG) model using a processor(Pg 4, 6.2 Training details, Para. 3, Ln 2, 8 P100 GPUs), 
the method comprising: providing a machine translation (MT) model by training an MT model to receive as input, token sequences in a first language, and to generate as output, token sequences in a second language(Pg 4, 6.3 Data pre-processing, Ln 1-2, vocabulary consists of….tokens. Pg 3, 5 Models and Baselines, Ln 1-3, first we train an NMT model and fine tune it for the NLG task. & Ln 7-8, English-Czech); 
providing an augmented document-level MT model by training the document- level MT model to receive as input, token sequences in the first language(Pg 4, 6.3 Data pre-processing, Ln 1-2, vocabulary consists of….tokens), 
and to generate as output, token sequences in the second language(Pg 3, 5 Models and Baselines, Ln 1-3, first we train an NMT model and fine tune it for the NLG task. & Ln 7-8, English-Czech); 
and providing the NLG model by training the augmented document-level MT model to receive as input, language-independent structured data, and to generate as output, token sequences in the second language(Pg 3, 4 Pre-train + Fine-tune, Ln 1-8,  English text into ..Czech….fine-tune this NMT model using a data-to-text corpus. & Pg 1, Fig 1, English MR and Czech natural language text); 
and wherein the language-independent structured data is understood in the first language and the second language(Pg 4, table 1, phone number digits would be understandable in multiple languages).
Kale does not teach a document-level machine translation (MT) model.
In the same field of Machine translation, Dowmunt teaches a document-level machine translation (MT) model(Pg 1, 1 Introduction, Ln 3-5, our main focus is document-level neural machine translation).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Kale with the Document-level machine translation of Dowmunt, as they can perform better than sentence-level systems(Pg 1, Abstract, Ln 25-29).
The combination of Kale and Dowmunt does not teach receive as input, paired language-independent structured data and.
In the same field of Data to Text Generation, Lebret teaches receive as input, paired language-independent structured data and(Pg 1, 1 Introduction, Ln 1-2, renders structured records into natural language).
It would have been obvious for one skilled in the art, at the effective time of filling to modify the combination of Kale and Dowmunt with the structured data input of Lebret, as it can be used to train a model to generate weather forecasts for meteorological data(Pg 1, 1 Introduction, Ln 3-5).

Regarding Claim 2:
vocabulary consists of….tokens).
The combination of Kale, Dowmunt and Lebret does not teach that are concatenated groups of sentences randomly selected from a sentence-level parallel corpus in the first language and the second language.
In the same field of Neural machine translation, Dowmunt teaches that are concatenated groups of sentences randomly selected from a sentence-level parallel corpus in the first language and the second language(Pg 5, 3.1.3 Parallel Data without Boundries, Ln 2-7, Shuffle the filtered parallel sentences and randomly add document boundaries…documents that consist of unrelated but parallel sentences).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Kale, Dowmunt and Lebret, with the Document-level translation of Dowmunt, as they can perform better than sentence-level systems(Pg 1, Abstract, Ln 25-29).

Regarding Claim 3:
The combination of Kale, Dowmunt and Lebret teaches the method of claim 2, and Kale teaches wherein the document-level MT model is trained using token sequences in the first language and the second language.

In the same field of Neural machine translation, Dowmunt teaches that are document-level token sequences selected from a document-level parallel corpus in the first language and the second language(Pg 5, 3.1.1 Document-level Mark-up, Para 2, Ln 5-6, 1000 sub-word tokens. Pg 5, 3.1 Data and Data Preparation, Ln 1-8, document-level parallel data….news crawl data contains document boundaries….German and English).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Kale, Dowmunt and Lebret, with the Document-level translation of Dowmunt, as they can perform better than sentence-level systems(Pg 1, Abstract, Ln 25-29).

Regarding Claim 4:
The combination of Kale, Dowmunt and Lebret teaches the method of claim 1,  and Kale teaches wherein the NLG model receives as input, language-independent structured data concerning facts surrounding an event, and generates as output, a multi-sentence summary of the event with token sequences in the second language that reference the facts surrounding the event. (Pg 1, 1 Introduction, Ln 1-8, generate natural language text from structured data…applications including…weather and sports summaries….restaurant booking system. Fig 1, shows example structured data with language independent phone number).

Regarding Claim 5:
The combination of Kale, Dowmunt and Lebret teaches the method of claim 4, and Kale teaches wherein the event comprises a sporting event(Pg 1, 1 Introduction, Ln 1-5, generate natural language text from structured data…applications including…sports summaries).

Regarding Claim 6:
The combination of Kale, Dowmunt and Lebret teaches the method of claim 1, and Kale teaches wherein the language-independent structured data is in a token sequence form(Pg 4, 6.3 Data pre-processing, Ln 10-11, tokenize the structured data).

Regarding Claim 7:
The combination of Kale, Dowmunt and Lebret teaches the method of claim 1, and Kale teaches wherein the language-independent structured data is in a text sequence form(Pg 4, 6.3 Data pre-processing, Ln 11-12, we simply feed it as a plain string).

Regarding Claim 8:
The combination of Kale, Dowmunt and Lebret teaches the method of claim 1, and Kale teaches further comprising: pre-processing structured data to provide the language-independent structured data as one or more text sequences(Pg 4, 6.3 Data pre-processing, Ln 11-12, we simply feed it as a plain string).

Regarding Claim 9:
The combination of Kale, Dowmunt and Lebret teaches the method of claim 8, and Kale teaches wherein the structured data before said pre-processing comprises one or more of table record data, graph data, metadata, or formatted data(Pg 4, 6.1 Datasets, NLG, Ln 1-3,  We use the recently released Czech Restaurant dataset. & Pg 1, Fig 1, Meaning Representation).

Regarding Claim 10:
The combination of Kale, Dowmunt and Lebret teaches the method of claim 8, and Kale teaches wherein said pre-processing structured data comprises: receiving the structured data from one or more NLG training sets(Pg 4, 6.1 Datasets, NLG, Ln 1-3,  We use the recently released Czech Restaurant dataset. & Pg 1, Fig 1, Meaning Representation); 
and generating the one or more text sequences from the structured data(Pg 4, 6.3 Data pre-processing, Ln 11-12, structured data - we simply feed it as a plain string).

Regarding Claim 12:
The combination of Kale, Dowmunt and Lebret teaches the method of claim 10, and Kale teaches wherein said pre-processing further comprises supplementing the received structured data with additional structured data inferred from the received structured data(Pg 7, 7.5 Out-of-Vocabulary Slot Values, Ln 10-11, we design a new  test set of meaning representations which exclusively contain OOV slot-values).

Regarding Claim 13:
The combination of Kale, Dowmunt and Lebret teaches the method of claim 10, and Kale teaches wherein said pre-processing further comprises converting or normalizing the received structured data into text(Pg 4, 6.3 Data pre-processing, Ln 10-12, tokenize….structured data - we simply feed it as a plain string).

Regarding Claim 15:
The combination of Kale, Dowmunt and Lebret the method of claim 1,and Kale teaches further comprising: segmenting one or more of the language-independent structured data or the token sequences in the first language(Pg 4, 6.3 Data pre-processing, Ln 1-2, Our vocabulary consists of a sentencepiece model with 32,000 tokens).

Regarding Claim 16:
The combination of Kale, Dowmunt and Lebret teaches the method of claim 15, and Kale teaches wherein said segmenting uses byte-pair encoding (BPE)( Pg 4, 6.3 Data pre-processing, Ln 1-2, sentencepiece…(Kudo and Richardson, 2018). It is shown in Kudo and Richardson, that sentencepiece uses BPE, at Pg 1, 1 Introduction, Para 4, Ln 7-8).

Regarding Claim 17:

In the same filed of Machine translation, Dowmunt teaches wherein the document-level MT model is initially trained as a sentence-level MT model(Pg 6, 3.2.3 Second-Pass Decoding, Ln 8-10, ensemble the sentence-level system output via the second pass of other document-level systems).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Kale with the Document-level machine translation of Dowmunt, as they can perform better than sentence-level systems(Pg 1, Abstract, Ln 25-29).

Regarding Claim 18:
The combination of Kale, Dowmunt and Lebret teaches the method of claim 1, but does not teach wherein said the document-level machine translation model is trained using token sequences in the first language that are provided by back-translating token sequences in the second language.
In the same field of Machine Translation, Dowmunt teaches wherein said the document-level machine translation model is trained using token sequences in the first language that are provided by back-translating token sequences in the second language(Pg 1, Abstract, Ln 6-8, trained on large-scale data created via…noisy back-translation).


Regarding Claim 19:
The combination of Kale, Dowmunt and Lebret teaches the method of claim 1, and Kale teaches wherein said training the augmented document- level MT model uses language-independent structured data as a source, without airing the paired token sequences in the first language, and uses the token sequences in the second language as a target(Pg 3, 4 Pre-train + Fine-tune, Ln 1-8,  English text into ..Czech….fine-tune this NMT model using a data-to-text corpus. & Pg 1, Fig 1, English MR and Czech natural language text).

Regarding Claim 20:
The combination of Kale, Dowmunt and Lebret teaches a method of generating an output text, the method comprising: inputting new language-independent structured data into the NLG model trained according to the method of claim 1(NLG model is taught by the combination of Kale, Dowmunt and Lebret as shown in claim 1 rejection. Kale teaches inputting new structured data, Pg 4, Table 2, Unique MRs – Test. & Pg 4, 6.1 Datasets, NLG, Ln 5, test set. Pg 1, Fig 1, phone number is language independent); 
and in response to said inputting, the trained NLG model generating output text in the second language(Pg 1, Fig 1, Generating text from structured data. & English MR and Czech natural language text).

Regarding Claim 22: 
The combination of Kale, Dowmunt and Lebret teaches the method of claim 20, and Kale teaches further comprising one or more of storing or displaying the generated output text(Pg 5, 7.2 Human Evaluation, Fluency, Ln 1-3, We show the predicted text to raters).

Regarding Claim 23:
Kale teaches an apparatus for training a natural language generation (NLG) model to receive as input, token sequences in a first language and to generate as output, token sequences in a second language(Pg 4, 6.3 Data pre-processing, Ln 1-2, vocabulary consists of….tokens. Pg 3, 5 Models and Baselines, Ln 1-3, first we train an NMT model and fine tune it for the NLG task. & Ln 7-8, English-Czech), 
comprising: one or more processors; and memory including code that, when executed by the one or more processors, performs functions(Pg 4, 6.2 Training details, Ln 8, 8 P100 GPUs. P100 GPUs contain processors and memory, as well as instructions when being used)
 including: providing a machine translation (MT) model by training an MT model to receive as input, token sequences in a first language, and to generate as output, token sequences in a second language(Pg 4, 6.3 Data pre-processing, Ln 1-2, vocabulary consists of….tokens. Pg 3, 5 Models and Baselines, Ln 1-3, first we train an NMT model and fine tune it for the NLG task. & Ln 7-8, English-Czech); 
vocabulary consists of….tokens),
 and to generate as output, token sequences in the second language(Pg 3, 5 Models and Baselines, Ln 1-3, first we train an NMT model and fine tune it for the NLG task. & Ln 7-8, English-Czech); 
and providing the NLG model by training the augmented document-level MT model to receive as input, language-independent structured data, and to generate as output, token sequences in the second language(Pg 3, 4 Pre-train + Fine-tune, Ln 1-8,  English text into ..Czech….fine-tune this NMT model using a data-to-text corpus. & Pg 1, Fig 1, English MR and Czech natural language text); 
and wherein the language-independent structured data is understood in the first language and the second language(Pg 4, table 1, phone number digits would be understandable in multiple languages).
Kale does not teach a document-level machine translation (MT) model.
In the same field of Machine translation, Dowmunt teaches a document-level machine translation (MT) model(Pg 1, 1 Introduction, Ln 3-5, our main focus is document-level neural machine translation).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Kale with the Document-level machine translation of Dowmunt, as they can perform better than sentence-level systems(Pg 1, Abstract, Ln 25-29).
The combination of Kale and Dowmunt does not teach receive as input, paired language-independent structured data and.
renders structured records into natural language).
It would have been obvious for one skilled in the art, at the effective time of filling to modify the combination of Kale and Dowmunt with the structured data input of Lebret, as it can be used to train a model to generate weather forecasts for meteorological data(Pg 1, 1 Introduction, Ln 3-5).

Regarding Claim 24:
Kale teaches a method of generating an output text, the method comprising: inputting language-independent structured data into a natural language generation (NLG) model; and in response to said inputting, the trained NLG model generating output text in a second language(Pg 3, 4 Pre-train + Fine-tune, Ln 1-8,  English text into ..Czech….fine-tune this NMT model using a data-to-text corpus. & Pg 1, Fig 1, English MR and Czech natural language text) 
wherein the NLG model is trained with an augmented document-level machine translation (MT) model to receive as input, language-independent structured data, and to generate as output, token sequences in the second language(Pg 3, 4 Pre-train + Fine-tune, Ln 1-8,  English text into ..Czech….fine-tune this NMT model using a data-to-text corpus. & Pg 1, Fig 1, English MR and Czech natural language text); 
wherein the augmented document-level MT model is trained with a MT model to receive as input, token sequences in a first language(Pg 4, 6.3 Data pre-processing, Ln 1-2, vocabulary consists of….tokens), 
first we train an NMT model and fine tune it for the NLG task. & Ln 7-8, English-Czech); 
and 36Attorney Docket No. 2019-inv-0000088 wherein the document-level MT model is trained with an MT model to receive as input, token sequences in the first language and to generate as output, token sequences in the second language (Pg 4, 6.3 Data pre-processing, Ln 1-2, vocabulary consists of….tokens. Pg 3, 5 Models and Baselines, Ln 1-3, first we train an NMT model and fine tune it for the NLG task. & Ln 7-8, English-Czech).
Kale does not teach a document level MT model.
In the same field of Machine translation, Dowmunt teaches a document-level MT model(Pg 1, 1 Introduction, Ln 3-5, our main focus is document-level neural machine translation).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Kale with the Document-level machine translation of Dowmunt, as they can perform better than sentence-level systems(Pg 1, Abstract, Ln 25-29).
The combination of Kale and Dowmunt does not teach receive as input, paired language-independent structured data and.
In the same field of Data to Text Generation, Lebret teaches receive as input, paired language-independent structured data and(Pg 1, 1 Introduction, Ln 1-2, renders structured records into natural language).
It would have been obvious for one skilled in the art, at the effective time of filling to modify the combination of Kale and Dowmunt with the structured data input of Lebret, .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over The combination of Kale, Dowmunt and Lebret as applied to claim 10 above, and further in view of Chen et al. “Few-Shot NLG with Pre-Trained Language Model” hereinafter Chen.

Regarding Claim 11:
The combination of Kale, Dowmunt and Lebret teaches the method of claim 10, but does not teach wherein said pre-processing further comprises filtering the received structured data.
In the same field of Natural Language Generation, Chen teaches wherein said pre-processing further comprises filtering the received structured data(Pg 4, 4.1 Datasets and Experiment Setup, Ln 6-11,  collect datasets….filtering and cleanup).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Kale, Dowmunt and Lebret, with the data filtering of Chen, as it removes examples with rare words that are out of the scope of the info box(Pg 4, Note 2 at bottom of left hand column).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kale, Dowmunt and Lebret as applied to claim 10 above, and further in view of Pratec et al. (JP 2018513481 A).

Regarding Claim 14:
The combination of Kale, Dowmunt and Lebret teaches the method of claim 10, and Kale teaches language-dependent structured data, language-independent structured data that is understood in the first language and the second language(Pg 1, Fig 1, Meaning Representation, inform and phone).
The combination of Kale, Dowmunt and Lebret does note teach wherein said pre-processing further comprises converting language-dependent structured data among the received structured data into language-independent structured data that is understood in the first language and the second language.
In the same field of Natural language processing, Pratec teaches wherein said pre-processing further comprises converting language-dependent structured data among the received structured data into language-independent structured data that is understood in the first language and the second language(Abstract, Ln 2-3, converting data in a first language-specific format into a language-independent format. Pg 2, DETAILED DESCRIPTION, Para 3, Ln 1-2, converting the imported product listing into a structured language-independent format).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Kale, Dowmunt and Lebret, with the converting to language independent structured data of Pratec, as it allows the data to be more easily converted to any given language(Pg 2, DETAILED DESCRIPTION, Para 3, Ln 3-5, & Para 2, Ln 1-5).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kale, Dowmunt and Lebret as applied to claim 20 above, and further in view of Pratec et al. (JP 2018513481 A).

Regarding Claim 21:
The combination of Kale, Dowmunt and Lebret teaches the method of claim 20, and Kale teaches further comprising: receiving new structured data; new language- independent structured data(Pg 1, Fig 1, Meaning Representation, inform and phone).
The combination of Kale, Dowmunt and Lebret  does not teach further comprising: receiving new structured data; and pre-processing the received new structured data to provide the new language-independent structured data.
In the same field of Natural language processing, Pratec teaches further comprising: receiving new structured data; and pre-processing the received new structured data to provide the new language-independent structured data(Abstract, Ln 2-3, converting data in a first language-specific format into a language-independent format. Pg 2, DETAILED DESCRIPTION, Para 3, Ln 1-2, converting the imported product listing into a structured language-independent format).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Kale, Dowmunt and Lebret, with the converting to language independent structured data of Pratec, as it allows the data to be more easily converted to any given language(Pg 2, DETAILED DESCRIPTION, Para 3, Ln 3-5, & Para 2, Ln 1-5).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gehrmann et al. “End-to-End Content and Plan Selection for Data-to-Text Generation”
Data to text generation.
Shimorina et al. “Handling Rare Items in Data-to-Text Generation”
Data to text generation.
Tiedemann et al. “Neural Machine Translation with Extended Context”
Machine translation with more than one sentence.
Bouamor et al. (US 20200302023 A1)
Data to text generation.
Platt et al. (US 11222184 B1)
Data to text generation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658